Citation Nr: 1734031	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 25, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

The Veteran served on active duty from February to July of 1987 and from February 1988 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in November 2016, the RO granted TDIU, effective September 25, 2013.  The RO noted that the effective date was the date in which your service-connected disabilities had worsened related to your claim for TDIU.  However, the claim for TDIU prior to September 25, 2013 must still be adjudicated.  

The Board notes that the Veteran has not responded to a November 2016 Statement of the Case addressing additional issues, and those issues are accordingly not on appeal.


FINDING OF FACT

Prior to September 25, 2013, the evidence shows that the Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU prior to September 25, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

During the period on appeal, the Veteran was provided VA medical examinations  in July 2010, March 2012 and June 2012.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the Veteran's service-connected disabilities as they relate to his ability to secure or follow a substantially gainful occupation in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.





II. Analysis

The Veteran contends that his service-connected disabilities rendered him unemployable, prior to September 25, 2013.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991). 

Prior to September 25, 2013, the Veteran was service-connected for: adjustment disorder with mixed anxiety and depressed mood, rated as 50 percent disabling; irritable bowel syndrome (IBS), rated as 30 percent disabling; bilateral pes planus rated as 30 percent disabling; residuals of injury to the cervical spine, rated as 20 percent disabling; residuals of injury to lumbar spine, rated as 20 percent disabling; residuals of a right shoulder injury, rated as 20 percent disabling; residuals of a right knee injury, rated as 10 percent disabling; limited flexion of the right knee, rated as 10 percent disabling; and chondromalacia of the left knee, rated as 10 percent disabling.  His combined evaluation for compensation purposes was 90 percent.  The Veteran meets the minimum schedular criteria for TDIU.  38 C.F.R. § 4.16(a) (2016).

A January 2010 VA medical note reflects that the Veteran's post service employment included working as a prison guard and a part-time postal carrier.  

The Veteran was afforded a VA examination in July 2010.  The VA examiner noted that there were no sedentary activities of restrictions for the Veteran's service-connected IBS disability.  In regards to the Veteran's service-connected right shoulder injury, the VA examiner noted that functional restrictions included no limitation with sedentary activities.  He had limitation of overhead activities and limits his weight lifting to 10 pounds.  For the Veteran's pes planus disability, the VA examiner noted that the Veteran was limited to walking 1-2 blocks because of pain.  The VA examiner noted that this would limit him with any occupation.  

A Social Security Administration determination record dated in August 2010 reflects that the Veteran is receiving benefits for gastritis and depression. 

The Veteran was afforded VA examinations in March 2012.  In regards to the Veteran's lumbar spine condition, it was noted that the Veteran should not do heavy physical labor, but could do light, non-repetitive labor, standing or sedentary work.  For the Veteran's service-connected pes planus disability, it was noted that the Veteran should not do standing work that required walking long distances or standing for long periods.  He could do work that allowed frequent sitting to offload his feet and sedentary work.  For the Veteran's service-connected bilateral knee disabilities, the VA examiner noted that the Veteran should avoid work that required a lot of distance walking or long standing, but could do short distances and sedentary work.  For the Veteran's service-connected shoulder disability, it was noted that the Veteran could not do work that required repetitive overhead motions.  He could do light manual labor at waist level and sedentary work.  For the Veteran's service-connected adjustment disorder, it was noted that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  For the Veteran's service- connected cervical disability and IBS disability, the VA examiner indicated that the Veteran's conditions did not impact his ability to work 

The Veteran was afforded a VA examination in June 2012.  For the Veteran's service-connected shoulder disability, the VA examiner noted that it was felt that the Veteran could not do repetitive or heavy work or movement for prolonged periods of time with his shoulder.  For the Veteran's service- connected cervical disability, it was noted that the VA examiner believed that the Veteran had minimal problems with his condition.  For the Veteran's service- connected pes planus disability, it was noted that the Veteran should not do work with long duration standing or walking.  Being off his feet and sedentary would be helpful.  For the Veteran's service-connected lumbar disability, it was noted that the Veteran could not do heavy physical labor.  He could do light repetitive non-physical labor.  He could also do some standing or sedentary work on a limited basis.  The VA examiner concluded that the Veteran would be able to do sedentary work or mild work that did not required prolong lifting and standing.  

The Board finds the weight of the medical evidence is against a finding that the Veteran's service-connected disabilities were of sufficient severity to render him unable to follow a substantial gainful occupation prior to September 25, 2013.  Each opinion provided by the VA examiners for the period on appeal has concluded that the Veteran's service-connected disabilities would not have prevented him from securing or maintaining a substantially gainful occupation.  While some opinions reflect that the Veteran's disabilities prevented him from adequately performing physical labor, this evidence does not indicate the Veteran's service-connected disabilities limited his ability to perform sedentary employment.  As the opinions were based on reviews of the record and examinations of the Veteran, the Board finds the opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board is sympathetic to the Veteran's contention that his service-connected disabilities had an impact on his ability to secure or follow a substantially gainful occupation during the time period in question.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to award TDIU, however.  The question in a claim for a TDIU rating is whether the Veteran is rendered incapable of engaging in employment consistent with his education and experience, due to his service-connected disabilities.  In this case, the medical evidence of record reflects that the Veteran's service-connected disabilities alone did not preclude him from engaging in gainful employment prior to September 25, 2013.  

As the preponderance of the evidence is against assigning TDIU prior to September 25, 2013, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014). Therefore, the claim of entitlement to TDIU, prior to September 25, 2013, must be denied.


ORDER

Entitlement to TDIU, prior to September 25, 2013, is denied. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


